Case: 20-1457    Document: 14     Page: 1   Filed: 06/02/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   MARIA E. GARZA,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1457
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-6396, Judge William S. Green-
 berg.
                 ______________________

                   Decided: June 2, 2020
                  ______________________

    MARIA E. GARZA, Hebbronville, TX, pro se.

     BRYAN MICHAEL BYRD, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR.; JONATHAN KRISCH, Y. KEN LEE, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 20-1457      Document: 14      Page: 2     Filed: 06/02/2020




 2                                               GARZA   v. WILKIE



                    ______________________

     Before REYNA, SCHALL, and STOLL, Circuit Judges.
 PER CURIAM.
      Maria E. Garza appeals from the final decision of the
 United States Court of Appeals for Veterans Claims affirm-
 ing the decision of the Board of Veterans’ Appeals denying
 the disability claim of her late husband, veteran Armando
 A. Garza. Specifically, Ms. Garza challenges the Board’s
 determinations denying (1) entitlement to a disability rat-
 ing greater than 90% for accrued-benefits purposes, and
 (2) an effective date earlier than April 5, 2006, for a total
 disability rating based on individual unemployability.
 Garza v. Wilkie, No. 18-6396, 2019 WL 6315189, at *1
 (Vet. App. Nov. 26, 2019). Because Ms. Garza fails to pre-
 sent a question within our jurisdiction, we dismiss.
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. James v. Wilkie, 917 F.3d 1368,
 1371 (Fed. Cir. 2019) (citing Goodman v. Shulkin, 870 F.3d
1383, 1385 (Fed. Cir. 2017)). We may review a Veterans
 Court decision “on a rule of law or of any statute or regula-
 tion . . . or any interpretation thereof . . . that was relied on
 by the [Veterans] Court in making the decision.” 38 U.S.C.
 § 7292(a). Unless a constitutional issue is presented, we
 have no jurisdiction to review questions of fact or the ap-
 plication of a law or regulation to a particular set of facts.
Id. § 7292(d)(2).
     On appeal, Ms. Garza argues that the Veterans Court
 misinterpreted 38 C.F.R. §§ 3.400(b)(2) and 3.307(a),
 which govern the effective date of disability compensation
 and the presumptive service connection for disease, respec-
 tively. Pointing to Walker v. Shinseki, 708 F.3d 1331
 (Fed. Cir. 2013), a case where this court interpreted
 38 C.F.R. § 3.303(b), which governs the principles relating
 to service connection, Ms. Garza reasons that this case also
 involves the interpretation of a regulation because
Case: 20-1457        Document: 14   Page: 3   Filed: 06/02/2020




 GARZA   v. WILKIE                                          3



 § 3.303(b) is inextricably intertwined with §§ 3.400(b)(2)
 and 3.307(a). Particularly, Ms. Garza argues that the re-
 lationship between these regulations may “afford an alter-
 native route to service connection for specific chronic
 diseases.” Appellant’s Br. 2 (quoting Walker, 708 F.3d
 at 1340). 1 In this case, however, finding a service connec-
 tion to a chronic disease is not at issue. Rather, the issue
 in this case involves the effective date and the disability
 rating of an already established service-connected chronic
 disease, which the Veterans Court determined by applying
 the relevant law to the facts. Unlike in Walker, where we
 found it necessary to interpret the meaning of the term
 “chronic disease” in § 3.303(b) to determine if the veteran’s
 hearing loss was connected to his service, 708 F.3d at 1334–
 35, here Mr. Garza’s chronic disease had already been
 granted service connection. Accordingly, no such statutory
 or regulatory interpretation is necessary.
     Ms. Garza also argues that the Veterans Court violated
 her constitutional rights by denying her an earlier effective
 date and a higher disability rating. She reasons that this
 denial was a “trap” because she was “unaware of the vari-
 ous forms of compensation available.” Appellant’s Br. 3
 (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir.
 2009)). Though Ms. Garza couches her argument as a con-
 stitutional claim, she actually challenges the Veterans
 Court’s application of the law to the facts in its determina-
 tions of the effective date of the disability compensation
 and the disability rating. Because we may not review a
 challenge to a factual determination or a challenge to the
 application of law to facts, see 38 U.S.C. § 7292(d)(2), we
 dismiss Ms. Garza’s appeal for lack of jurisdiction.




     1   When referencing Ms. Garza’s informal brief, the
 page numbers correspond to the page numbers stamped at
 the top of each page by this court’s document filing system.
Case: 20-1457     Document: 14       Page: 4   Filed: 06/02/2020




 4                                             GARZA   v. WILKIE



     We have considered Ms. Garza’s other arguments and
 find that they also fail to satisfy the jurisdictional require-
 ments of this court. Accordingly, we dismiss Ms. Garza’s
 appeal for lack of jurisdiction.
                         DISMISSED
                             COSTS
     No costs.